THE THIRTEENTH COURT OF APPEALS

                                     13-18-00128-CV


             Ruth Villarreal, Individually and Ruth Villarreal Insurance, LLC
                                             v.
          Albert Trevino, Individually and d/b/a Bob Trevino Insurance Agency


                                    On appeal from the
                       92nd District Court of Hidalgo County, Texas
                              Trial Cause No. C-0542-13-A


                                      JUDGMENT

       This Court’s judgment issued on July 25, 2019, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its order. Costs of the appeal are borne by the party

incurring same.

       We further order this decision certified below for observance.

September 11, 2019